DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of U.S. Patent No. 10646144. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Applications are broader than those of US 10646144 B2. As such the claims of US 10646144 B2 necessarily meets the limitations of the claims of the Instant Application.

Conclusion
	
Claims 21, 33, and 37, and claims dependent thereof are rejected under a Double Patenting rejections, but present subject matter not found in the prior art. 
	Regarding claim 21, US 20140200420 A1 (hereinafter referred to as “Al-Ali”), a wrist-mounted physiological measurement device, teaches an apparatus for gathering continuous medical data from a patient (abstract), including:
An optical sensor comprising at least one light emitter and light detector (212 and 214; as shown in Figure 2);
a printed circuit board (paragraph [0003]; Figure 2);
a processor (paragraph [0003]; Figure 2);
a battery (paragraph [0026]; Figure 3);
an antenna (paragraph [0035]);
a radio (paragraph [0060]); and
a memory (paragraph [0047]).
However, the prior art fails to teach or suggest a memory operably connected to the processor and storing instructions, that when executed by the processor, cause operations of modulating the at least one light emitter using a modulation scheme, the modulation scheme comprising: in a first period of time, only a first light wavelength range is turned on for approximately twenty-five percent of a modulation time cycle and turned off for approximately seventy-five percent; and in a second period of time, only a second light wavelength range is turned on for approximately twenty-five percent of the modulation time cycle, only a third light wavelength range is turned on for approximately twenty-five percent of the modulation time cycle, and both the second light wavelength range and the third light wavelength range are turned off for approximately fifty percent of the modulation time cycle.

Regarding claim 33, Al- Ali teaches, a wrist-mounted physiological measurement device, teaches a method for gathering continuous medical data from a patient (abstract), including:
Using an optical sensor comprising at least one light emitter and light detector (212 and 214; as shown in Figure 2);
a printed circuit board (paragraph [0003]; Figure 2);
a processor (paragraph [0003]; Figure 2);
a battery (paragraph [0026]; Figure 3);
an antenna (paragraph [0035]);
a radio (paragraph [0060]); and
a memory (paragraph [0047]).
	However, the prior art fails to teach causing light to be emitted from at least one light emitter towards a measurement site of the patient, the at least one light emitter included in a disposable optical sensor; and modulating the light using a modulation scheme, the modulation scheme comprising: in a first period of time, only a first light wavelength range is turned on for approximately twenty-five percent of a modulation time cycle and turned off for approximately seventy-five percent; and in a second period of time, only a second light wavelength range is turned on for approximately twenty-five percent of the modulation time cycle, only a third light wavelength range is turned on for approximately twenty-five percent of the modulation time cycle, and both the second light wavelength range and the third light wavelength range are turned off for approximately fifty percent of the modulation time cycle.

Regarding claim 37, Al-Ali teaches a wrist-mounted physiological measurement device, teaches an apparatus for gathering continuous medical data from a patient (abstract), including:
An optical sensor comprising at least one light emitter and light detector (212 and 214; as shown in Figure 2);
a printed circuit board (paragraph [0003]; Figure 2);
a processor (paragraph [0003]; Figure 2);
a battery (paragraph [0026]; Figure 3);
an antenna (paragraph [0035]);
a radio (paragraph [0060]); and
a memory (paragraph [0047]).
	However, the prior art fails to teach or suggest a memory operably connected to the processor and storing instructions, that when executed by the processor, cause operations of modulating the at least one light emitter using a modulation scheme, the modulation scheme comprising: in a first period of time, only a first light wavelength range is turned on for approximately twenty-five percent of a modulation time cycle, only a second light wavelength range is turned on for approximately twenty-five percent of the modulation time cycle, and both the first light wavelength range and the second light wavelength range are turned off for approximately fifty percent of the modulation time cycle; and in a second period of time, only the first light wavelength range is turned on for approximately twenty-five percent of the modulation time cycle, only a third light wavelength range is turned on for approximately twenty-five percent of the modulation time cycle, and both the first light wavelength range and the third light wavelength range are turned off for approximately fifty percent of the modulation time cycle.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792